Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 6, 9, 17, 21, 24, & 26-29 are objected to because of the following informalities:
In claim 1, “a processor, configured to identify” should read –a processor, configured to: identify--.
In claims 2, 6, 9, 17, 21, 24, & 26-29, “and comprising” should read –further comprising--.
In claim 17, “comprising a attaching” should read –comprising attaching--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 26 recites the limitation “The method according to claim 1”.  However, claim 1 recites an apparatus.  Therefore, it is unclear whether the Applicant intends Claim 26 to depend upon the method of Claim 16 or the apparatus of Claim 1.  Clarification is required.  For present purposes of examination, Claim 26 shall be deemed dependent upon the method of Claim 16.
Claims 22, 27, and 28 are also rejected under 35 USC 112(b) because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 14-16, 19, 21-25, & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2003/0013958, hereinafter Govari ‘958) in view of Govari (US 2010/0036285, hereinafter Govari ‘285).
Regarding claim 1, Govari ‘958 teaches an apparatus for mapping endocardial sub-surface characteristics, the apparatus comprising:
a probe (catheter 30, [0068]) comprising a distal end (distal end 44, [0069]) configured to be brought into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]);
a position sensor (position sensor 40, [0070]), attached to the distal end and configured to generate position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);
an ultrasonic transducer (primary ultrasound transducer 47, [0069]) configured to transmit an ultrasound pulse in a direction of the orientation of the distal end and to receive reflections of the ultrasound pulse from the tissue ([0076]); and
a processor (console 34, [0070]), configured to:
identify first and second reflections of the ultrasound pulse that were received respectively from front and rear surfaces of the tissue ([0083]);
 (As detailed in [0086], the location signals refer to the ultrasound pulses generated by the primary ultrasound transducer 47.  These pulses reflect off of various points of the endocardium and are received by the secondary ultrasound transducers 46.  The locations of these points are used to reconstruct the geometry of the endocardium, as described in [0087].); and
estimate a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections ([0083]) and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface ([0087]-[0088]).
Paragraphs [0087]-[0088] teaches a shape reconstruction step 68 that is able to produce a three-dimensional spatial map 38 of the endocardial and epicardial surfaces.  This map can be used to find the tangential angle between any two points on the heart surface.
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) a plurality of location sensors (coils 22, [0055]), attached to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configured to contact a surface of the tissue at respective locations in a vicinity of the distal end and to output respective location signals indicative of the respective locations ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the 
Regarding claim 4, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 6, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of branches 38, [0055]) splaying from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.
Regarding claim 7, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 6, and Govari ‘285 further teaches that at least one electrode is attached to each flexible branch ([0055]).
Regarding claim 8, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 9, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of 
Regarding claim 10, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 9, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
Regarding claim 14, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the processor is configured to estimate the thickness of the tissue as a projection of an apparent tissue thickness onto the axis ([0090]), and wherein the processor calculates the apparent tissue thickness in response to the time elapsed ([0083]).
Regarding claim 15, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Regarding claim 16, Govari ‘958 in view of Govari ‘285 teach a method for mapping endocardial sub-surface characteristics, the method comprising:
bringing a distal end (distal end 44, [0069]) of a probe (catheter 30, [0068]) into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]);
attaching a position sensor (position sensor 40, [0070]) to the distal end and generating with the sensor position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);

identifying first and second reflections of the ultrasound pulse that were received respectively from front and rear surfaces of the tissue ([0083]);
processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end ([0086]-[0088]) (As detailed in [0086], the location signals refer to the ultrasound pulses generated by the primary ultrasound transducer 47.  These pulses reflect off of various points of the endocardium and are received by the secondary ultrasound transducers 46.  The locations of these points are used to reconstruct the geometry of the endocardium, as described in [0087].); and
estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections ([0083]) and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface ([0087]-[0088]).
Paragraphs [0087]-[0088] teaches a shape reconstruction step 68 that is able to produce a three-dimensional spatial map 38 of the endocardial and epicardial surfaces.  This map can be used to find the tangential angle between any two points on the heart surface.
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) attaching a plurality of location sensors (coils 22, [0055]) to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configuring the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the endocardial tissue, exact positional data of the heart surface can be obtained in order to produce a more accurate map of the heart.
Regarding claim 19, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 21, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.

Regarding claim 23, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 24, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise coils (coils 22, [0055]) attached to the flexible branches ([0055]).
Regarding claim 25, Govari ‘958 in view of Govari ‘285 teach the method according to claim 24, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
Regarding claim 29, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches estimating the thickness of the tissue as a projection of an apparent tissue thickness onto the axis ([0090]), and calculating the apparent tissue thickness in response to the time elapsed ([0083]).
Regarding claim 30, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Claims 2 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claims 1 & 16, above, in further view of Winston (US 5,350,377).
Regarding claim 2, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose a fiber optic.
Winston teaches a fiber optic (optical fiber 24; Column 3, Line 60) attached to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured to transmit the ultrasound pulse and receive the reflections of the ultrasound pulse (Column 4, Lines 8-22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Regarding claim 17, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 fail to disclose a fiber optic.
Winston teaches attaching a fiber optic (optical fiber 24; Column 3, Line 60) to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, in further view of Winston, as applied to claims 2 & 17, above, in further view of Onoda (US 2011/0098533).
Regarding claim 3, Govari ‘958 in view of Govari ‘285, in further view of Winston, teach the apparatus according to claim 2.
However, Govari ‘958 in view of Govari ‘285, in further view of Winston, fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.

However, Govari ‘958 in view of Govari ‘285, in further view of Winston, fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claims 1 & 16, above, in further view of Onoda.
Regarding claim 5, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).

Regarding claim 20, Govari ‘958 in view of Govari ‘285 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 11 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, as applied to claim 1, above, in further view of Willis (US 2005/0261580).
Regarding claim 11, Govari ‘958 in view of Govari ‘285 teach the apparatus according to claim 1.

Willis teaches (Figures 7-10) that the processor is configured to calculate a position of an intersection of the front surface of the tissue with an axis of the probe ([0069]) based on a time of flight of the first reflection ([0053]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught by Govari ‘958 in view of Govari ‘285.  This provides a first coordinate location needed to generate a surface map of the endocardium.
Regarding claim 26, Govari ‘958 in view of Govari ‘285 teach the method according to claim 1.
However, Govari ‘958 in view of Govari ‘285 fail to disclose calculating a position of an intersection of the front surface of the tissue with an axis of the probe based on a time of flight of the first reflection.
Willis teaches (Figures 7-10) calculating a position of an intersection of the front surface of the tissue with an axis of the probe ([0069]) based on a time of flight of the first reflection ([0053]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught .
Claims 12-13 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, in further view of Willis, as applied to claims 11 & 26, above, in further view of Wehnes (US 2016/0256126).
Regarding claim 12, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the apparatus according to claim 11, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose formulating an equation for the front surface.
Wehnes teaches that the processor is configured to formulate an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 13, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the apparatus according to claim 12, and Willis further teaches calculating the position of the intersection ([0069]).

Wehnes teaches that the processor is configured to calculate the orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
Regarding claim 27, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the method according to claim 26, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, in further view of Willis, fail to disclose formulating an equation for the front surface.
Wehnes teaches formulating an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 28, Govari ‘958 in view of Govari ‘285, in further view of Willis, teach the method according to claim 27, and Willis further teaches calculating the position of the intersection ([0069]).

Wehnes teaches calculating the orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/ADAM D. KOLKIN/Examiner, Art Unit 3793              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793